MEMORANDUM **
Jose Luis Beltran appeals his 37-month sentence imposed following his guilty plea conviction to two counts of distribution of a controlled substance, in violation of 21 U. S.C. § 841(a)(1). Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Beltran’s counsel has filed a brief stating that there are no arguable issues for review, and a motion to *933withdraw as counsel of record. No pro se supplemental brief or answering brief has been filed.
Our examination of the briefs and independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no issues warranting review. Accordingly, counsel’s motion to withdraw is GRTANTED, and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.